        Case 6:17-cv-06305-EAW Document 19 Filed 03/08/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 JOHN LOPEZ,

               Plaintiff,
                                                              DECISION AND ORDER
        v.
                                                               6:17-CV-06305 EAW
 PAUL CHAPPIUS, JR., et al.,

               Defendant.

___________________________________

                                     BACKGROUND

       Plaintiff John Lopez (“Plaintiff”), proceeding pro se, is a state prisoner currently

housed at the Green Haven Correctional Facility. The operative pleading is the amended

complaint, which alleges a claim under 42 U.S.C. § 1983 for First Amendment violations

based on the failure to provide Plaintiff with seventeen Rastafarian Holy Feast Day Meals

while confined in the Involuntary Protective Custody Unit at the Elmira Correctional

Facility (“Elmira”), between June 5, 2012, and March 31, 2015. (Dkt. 8 at ¶¶ 12, 39).

Plaintiff has asserted this claim against four defendants: Paul Chappius, Jr., identified as

the Elmira Superintendent (“Chappius”); John Mizgala, identified as Deputy

Superintendent of Programs (“Mizgala”); Frank Rhodes, identified as Assistant Deputy

Superintendent of Programs (“Rhodes”); and T. Hawk, identified as Religious

Coordinating Chaplain (“Hawk”) (collectively “Defendants”). (Dkt. 8 at ¶¶ 5-8). Plaintiff

alleges that Hawk was “in charge of facilitating preparing making the preparations of the

celebration list for the religious holy feasts events,” (id. at ¶ 40), and that he “failed to
                                            -1-
         Case 6:17-cv-06305-EAW Document 19 Filed 03/08/21 Page 2 of 7




provide Plaintiff Mr. Lopez with his religious holy feasts which consist of Seventeen holy

celebration feasts,” (id. at ¶ 43). Plaintiff’s allegations with respect to the remaining

defendants essentially consist of claims that he made them aware of the alleged

deprivations through correspondence and grievances and they failed to remedy the

situation. (See Dkt. 8 at ¶¶ 15, 18, 58, 59, 64 (allegations regarding Mizgala); ¶¶ 16, 21,

22, 24, 25, 32, 41, 75 (allegations regarding Chappius); ¶¶ 20, 54, 68, 69, 70, 71, 72

(allegations regarding Rhodes)).

       Currently pending before the Court is a motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) filed by Defendants. (Dkt. 13). Plaintiff has submitted papers

in opposition to the motion. (Dkt. 18). For the reasons set forth below, Defendants’ motion

is denied.

                                      DISCUSSION

       It is well-established in the Second Circuit that “deny[ing] prison inmates the

provision of food that satisfies the dictates of their faith does unconstitutionally burden

their free exercise rights.” McEachin v. McGuinnis, 357 F.3d 197, 203 (2d Cir. 2004).

Thus, “a prisoner has a right to a diet consistent with his or her religious scruples.” Ford

v. McGinnis, 352 F.3d 582, 597 (2d Cir. 2003). Here, Plaintiff plainly alleges that Hawk

was “in charge of facilitating preparing making the preparations of the celebration list for

the religious holy feasts events,” (Dkt. 8 at ¶ 40), and that he “failed to provide Plaintiff

Mr. Lopez with his religious holy feasts which consist of Seventeen holy celebration

feasts,” (id. at ¶ 43). Plaintiff attaches to his amended complaint letters written to Hawk



                                            -2-
         Case 6:17-cv-06305-EAW Document 19 Filed 03/08/21 Page 3 of 7




complaining about the failure to provide religious meals, spanning a one year time period

from October 2013 through October 2014. (Dkt. 8-1 at 2-4, 13, 17-18).

       Notwithstanding these allegations, Defendants argue that Hawk is not responsible

for the alleged failure to provide Plaintiff meals because Plaintiff failed to correctly request

that he be placed on a list for such meals. Defendants contend that this Court should take

judicial notice pursuant to Federal Rule of Evidence 201 of the fact that “for inmates in

New York State prisons to receive a religious meal, they must request to be on a list

submitted by the chaplain,” (Dkt. 13-1 at 3), and Defendants further rely on factual findings

reached in connection with various grievances filed by Plaintiff (id. at 6-7).

       If the Court were to take judicial notice as urged by Defendants, it would constitute

reversible error. The basis for Defendants’ judicial notice request is their reliance on

evidence introduced in three entirely different cases either at trial or on a summary

judgment motion. (Id. at 3). Under Federal Rule of Evidence 201, “[t]he court may

judicially notice a fact that is not subject to reasonable dispute because it . . . can be

accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.” Fed. R. Evid. 201(b)(2). On a Rule 12(b)(6) motion, a court “may consider

materials subject to judicial notice, including court filings in other litigation, ‘not for the

truth of the matters asserted in the other litigation but rather to establish the fact of such

litigation and related filings.’” Riddle v. PepsiCo, Inc., 440 F. Supp. 3d 358, 362 (S.D.N.Y.

2020) (quoting Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008)).

Here, Defendants want the Court to take judicial notice of factual findings made in different

lawsuits—this is not within the proper scope of judicial notice. See Weisshaus v. Port Auth.

                                             -3-
         Case 6:17-cv-06305-EAW Document 19 Filed 03/08/21 Page 4 of 7




of New York & New Jersey, 814 F. App’x 643, 647 (2d Cir. 2020) (reversing district court’s

grant of Rule 12(b)(6) motion based on judicial notice of factual findings from another

lawsuit), cert. denied sub nom. Weisshaus v. Port Auth. of NY & NJ, No. 20-571, 2021 WL

78150 (U.S. Jan. 11, 2021). “Facts adjudicated in a prior case do not meet either test of

indisputability contained in Rule 201(b): they are not usually common knowledge, nor are

they derived from an unimpeachable source.” Int’l Star Class Yacht Racing Ass’n v.

Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998). Thus, the Court rejects

Defendants’ request for the Court to take judicial notice of facts determined in other

litigation.

       Turning to Defendants’ argument that, in essence, the Court should ignore

Plaintiff’s allegations that Hawk deprived him of his religious meals and instead credit the

factual determinations of personnel with the Department of Corrections and Community

Supervision (“DOCCS”) in resolving Plaintiff’s various grievances, this is an entirely

inappropriate request on a Rule 12(b)(6) motion. On this motion, the Court must accept

“all factual allegations [in the amended complaint] as true and draw[] all reasonable

inferences in favor of the plaintiff.” Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset

Mgmt., 843 F.3d 561, 566 (2d Cir. 2016). Crediting the factual determinations made by

DOCCS employees would fly in the face of those principles. At the motion to dismiss

stage, the Court “must assume the truth of the plaintiff’s allegations and avoid resolving

factual disputes.” Oakley v. Dolan, 980 F.3d 279, 284 (2d Cir. 2020); see Lynch v. City of

New York, 952 F.3d 67, 75 (2d Cir. 2020) (on a motion to dismiss, “the court’s task is to



                                           -4-
         Case 6:17-cv-06305-EAW Document 19 Filed 03/08/21 Page 5 of 7




assess the legal feasibility of the complaint; it is not to assess the weight of the evidence

that might be offered on either side.”).

       Defendants also ask that the claims against Chappius, Mizgala, and Rhodes be

dismissed because they cannot be liable under a theory of respondeat superior for Hawk’s

alleged misconduct. (Dkt. 13-1 at 7-9). It is true that to establish liability against an official

under § 1983, a plaintiff must allege that individual’s personal involvement in the alleged

constitutional violation; it is not enough to assert that the defendant is a link in the chain of

command. See McKenna v. Wright, 386 F.3d 432, 437 (2d Cir. 2004). Moreover, the

theory of respondeat superior is not available in a § 1983 action. See Hernandez v. Keane,

341 F.3d 137, 144 (2d Cir. 2003). The Second Circuit has recently clarified that “there is

no special rule for supervisory liability. Instead, a plaintiff must plead and prove ‘that each

Government-official defendant, through the official’s own individual actions, has violated

the Constitution.’” Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)).

       Even before Tangreti, it was “well-established that a supervisor’s failure to respond

to a letter of complaint does not provide a sufficient basis to find that the defendant was

personally involved in the deprivation alleged,” Rodriguez v. Rock, No. 9:13-CV-01106

DNH, 2015 WL 5147045, at *6 (N.D.N.Y. Sept. 1.2015) (collecting cases), and “the

review, denial or affirmance of a denial of a grievance is insufficient to establish personal

involvement” of a supervisor in the denial of a constitutional right, Perrilla v. Fischer, No.

13-CV-0398M, 2013 WL 5798557, at *7 (W.D.N.Y. Oct. 28, 2013). Thus, the Court

agrees with Defendants that to the extent Plaintiff attempts to base his claims of liability

                                              -5-
         Case 6:17-cv-06305-EAW Document 19 Filed 03/08/21 Page 6 of 7




against Chappius, Mizgala, or Rhodes, on their mere supervision of Hawk or their mere

receipt of communications from Plaintiff, that is not enough.          However, construing

Plaintiff’s amended complaint liberally, as the Court must due to his pro se status, Green

v. United States, 260 F.3d 78, 83 (2d Cir. 2001), Plaintiff alleges more than just respondeat

theory liability against these supervisory defendants.

       Plaintiff alleges that both Mizgala and Rhodes had the responsibility to oversee all

programs at Elmira (Dkt. 8 at ¶¶ 6, 7), that he complained to Mizgala in October 2013 and

May 2014 of being deprived of his religious meals (id. at ¶¶ 15, 18), and that he similarly

complained to Chappius on July 24, 2013 (id. at ¶ 16). Plaintiff attaches to his amended

complaint letters written to Mizgala in October 2013, and May 4, 2014, complaining that

he had been deprived of his religious meals (Dkt. 8-1 at 6-8, 15); a letter written to

Chappius with similar complaints on July 24, 2013 (id. at 10-11); and a letter to Rhodes

dated October 29, 2014, informing him of an upcoming Holy Feast Day on November 2,

2014 (id. at 20). Plaintiff’s exhibits further contain an allegation that he was “interviewed”

by Mizgala in October 2013 and that Mizgala assured him that he would be provided with

a religious meal on an upcoming Holy Feast Day, but this did not occur. (Id. at 33-34).

       The clear import of these allegations is that Plaintiff continually attempted to be

provided with his Holy Feast Day meals by, among other things, engaging in a letter-

writing campaign to those who served in positions where they would have the power to

provide him his requested relief, but over the course of almost three years, he was

consistently not provided his religious meals. Further, Plaintiff has plausibly alleged that

the supervisory defendants in this case were personally aware of his complaints, but that

                                            -6-
        Case 6:17-cv-06305-EAW Document 19 Filed 03/08/21 Page 7 of 7




the failure to accommodate Plaintiff’s religious practice continued unabated. The Court

concludes that this is sufficient to allege personal involvement of these supervisory

defendants so that Plaintiff’s claims may proceed. See Brandon v. Kinter, 938 F.3d 21, 37

(2d Cir. 2019) (finding supervisory defendants could potentially be held liable for

continued inclusion of pork in Muslim inmate’s meals, in violation of his free exercise

rights, where those defendants were direct recipients of his complaints and yet he

“continued to be served meals containing pork”).

                                    CONCLUSION
      For the foregoing reasons, Defendants’ motion to dismiss (Dkt. 13) is denied.

      SO ORDERED.


                                         _____________________________
                                         ELIZABETH A. WOLFORD
                                         United States District Judge

DATED:       March 8, 2021
             Rochester, New York




                                          -7-
